Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 8, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  152841                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 152841
                                                                   COA: 322179
                                                                   Genesee CC: 13-033536-FC
  DEON JEFFERSON JOHNSON,
             Defendant-Appellant.
  _________________________________________/

         By order of October 5, 2016, the application for leave to appeal the October 22,
  2015 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Comer (Docket No. 152713). On order of the Court, the case having been
  decided on June 23, 2017, 500 Mich 278 (2017), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 8, 2018
           a0328
                                                                              Clerk